Motion for reargument granted and on reargument the matter is remitted to the Surrogate’s Court of Kings county for the purpose of enabling the respondent to submit an affidavit or other papers showing merit and for further determination thereon by the surrogate. Stay of proceedings under the determination made by this court on December 15, 1936 [ante, p. 752], granted, pending the further determination of the Surrogate’s Court on this decision and such further proceedings in this court as may be deemed necessary. Motion for leave to appeal to the Court of Appeals denied. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.